

Exhibit 10.2
 


 
EXECUTION COPY
 


 


 


 


 
REGISTRATION RIGHTS AGREEMENT
 
BY AND BETWEEN
 
MISCOR GROUP, LTD.,
 
TONTINE CAPITAL PARTNERS, L.P.
 
AND
 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
 
JANUARY 18, 2007
 



--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE 1
Definitions
1
     
ARTICLE 2
Registration Rights
3
 
2.1
Current Public Information
3
 
2.2
Registration.
4
 
2.3
Demand Registration
4
 
2.4
Piggyback Registration.
7
 
2.5
Underwriting; Holdback Agreements.
8
 
2.6
Registration Procedures
9
 
2.7
Conditions Precedent to Company’s Obligations Pursuant to this Agreement
11
 
2.8
Fees and Expenses
11
 
2.9
Indemnification.
11
 
2.10
Participation in Registrations.
14
 
2.11
Compliance
15
     
ARTICLE 3
Transfers of Certain Rights
15
 
3.1
Transfer
15
 
3.2
Transferees
15
 
3.3
Subsequent Transferees
15
     
ARTICLE 4
Miscellaneous
15
 
4.1
Recapitalizations, Exchanges, etc
15
 
4.2
No Inconsistent Agreements
15
 
4.3
Amendments and Waivers
15
 
4.4
Severability
16
 
4.5
Counterparts
16
 
4.6
Notices
16
 
4.7
Governing Law
17
 
4.8
Forum; Service of Process
17
 
4.9
Captions
17
 
4.10
No Prejudice
17
 
4.11
Words in Singular and Plural Form
17
 
4.12
Remedy for Breach
17
 
4.13
Successors and Assigns, Third Party Beneficiaries
17
 
4.14
Entire Agreement
18
 
4.15
Attorneys’ Fees
18
 
4.16
Termination of Rights
18



 


 
i

--------------------------------------------------------------------------------




 


REGISTRATION RIGHTS AGREEMENT

 
This REGISTRATION RIGHTS AGREEMENT, dated as of January 18, 2007, is entered
into by and between MISCOR GROUP, LTD., an Indiana corporation (the “Company”),
TONTINE CAPITAL PARTNERS, L.P., a Delaware limited partnership (“TCP” or a
“Purchaser”) and TONTINE CAPITAL OVERSEAS MASTER FUND, L.P., a Cayman Islands
limited partnership (a“Purchaser” and together with TCP, the“Purchasers”).
 
RECITALS:
 
A. The Company desires to issue and sell 62,500,000 shares of its Common Stock
to the Purchasers as set forth in the Securities Purchase Agreement dated as of
January 18, 2007, entered into by and between the Company and the Purchasers
(the “Securities Purchase Agreement”);
 
B. It is a condition precedent to the consummation of the transactions
contemplated by the Securities Purchase Agreement that the Company provide for
the rights set forth in this Agreement; and
 
C. Certain terms used in this Agreement are defined in Article 1 hereof.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:
 
 
ARTICLE 1
Definitions
 
“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person. As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).
 
“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of Indiana or is a day on which
banking institutions therein located are authorized or required by law or other
governmental action to close.
 
“Closing Date” has the meaning ascribed to such term in the Securities Purchase
Agreement.
 
“Common Stock” means the common stock, no par value per share, of the Company.
 
“Company” has the meaning set forth in the preamble.
 
“Demand Notice” has the meaning set forth in Section 2.3.
 
“Designated Holders” means the Purchasers and any qualifying transferees of the
Purchasers under Section 3.1 hereof who hold Registrable Securities.
 



--------------------------------------------------------------------------------




“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed under Section 2.2(a), the earlier of: (i) the
first anniversary of the Closing Date, and (ii) the fifth trading day following
the date on which the Company is notified by the SEC that the initial
Registration Statement will not be reviewed or is no longer subject to further
review and comments, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2.2(b), the earlier of (i)
the 120th day following (x) if such Registration Statement is required because
the SEC shall have notified the Company in writing that certain Registrable
Securities were not eligible for inclusion on a previously filed Registration
Statement, the date or time on which the SEC shall indicate as being the first
date or time that such Registrable Securities may then be included in a
Registration Statement, or (y) if such Registration Statement is required for a
reason other than as described in (x) above, the date on which the Company first
knows, or reasonably should have known, that such additional Registration
Statement(s) is required, and (ii) the fifth trading day following the date on
which the Company is notified by the SEC that such additional Registration
Statement will not be reviewed or is no longer subject to further review and
comment.
 
“Effectiveness Period” has the meaning set forth in Section 2.2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Filing Date” means (a) with respect to the initial Registration Statement
required to be filed under Section 2.2(a), the date which is six months
following the Closing Date, and (b) with respect to any additional Registration
Statements that may be required pursuant to Section 2.2(b), the 45th day
following (x) if such Registration Statement is required because the SEC shall
have notified the Company in writing that certain Registrable Securities were
not eligible for inclusion on a previously filed Registration Statement, the
date or time on which the SEC shall indicate as being the first date or time
that such Registrable Securities may then be included in a Registration
Statement, or (y) if such Registration Statement is required for a reason other
than as described in (x) above, the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement(s) is
required.
 
“Indemnified Party” has the meaning set forth in Section 2.9.
 
“Losses” has the meaning set forth in Section  2.9.
 
“Majority Holders” means those Designated Holders holding a majority of the
Registrable Securities.
 
“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.
 
“Piggyback Registration” has the meaning set forth in Section 2.4.
 
“Purchasers” has the meaning set forth in the preamble.
 
“Purchase Price” has the meaning ascribed to such term in the Securities
Purchase Agreement.
 
“Registrable Securities” means, subject to the immediately following sentences,
(i) shares of Common Stock acquired by the Purchasers from the Company pursuant
to the Securities Purchase Agreement or, so long as this Agreement is still in
effect, any other shares of Common Stock acquired by the Purchasers after the
Closing Date, and (ii) any shares of Common Stock issued or issuable, directly
or indirectly, with respect to the securities referred to in clause (i) by way
of stock dividend or stock split or
 


2

--------------------------------------------------------------------------------




in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. In addition, any particular shares of
Common Stock constituting Registrable Securities will cease to be Registrable
Securities when they (x) have been effectively registered under the Securities
Act and disposed of in accordance with a Registration Statement covering them,
(y) have been sold to the public pursuant to Rule 144 (or by similar provision
under the Securities Act), or (z) are eligible for resale under Rule 144(k) (or
by similar provision under the Securities Act) without any limitation on the
amount of securities that may be sold under paragraph (e) thereof.
 
“Registration Statement” means a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities) filed by the Company under the Securities Act which
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement, which
shall permit the Purchasers to offer and sell, on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act, the Registrable Securities.
 
“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.
 
“Representatives” has the meaning set forth in Section 2.9.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Securities Purchase Agreement” has the meaning set forth in the recitals.
 
 
ARTICLE 2
Registration Rights
 
2.1 Current Public Information. The Company covenants that it will use its best
efforts to file all reports required to be filed by it under the Exchange Act
and the rules and regulations adopted by the SEC thereunder, and will use its
reasonable best efforts to take such further action as the Designated Holders
may reasonably request, all to the extent required to enable the Designated
Holders to sell Registrable Securities pursuant to Rule 144 or Rule 144A adopted
by the SEC under the Securities Act or any similar rule or regulation hereafter
adopted by the SEC. The Company shall, upon the request of a Designated Holder,
deliver to such Designated Holder a written statement as to whether it has
complied with such requirements during the twelve month period immediately
preceding the date of such request.
 


3

--------------------------------------------------------------------------------




2.2 Registration.
 
(a) On or prior to each Filing Date, the Company shall prepare and file with the
SEC a Registration Statement covering the resale of all Registrable Securities
not already covered by an existing and effective Registration Statement for an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall provide for the resale from time to time, and pursuant to any
method or combination of methods legally available by the Designated Holders of
any and all Registrable Securities. The Company shall use its reasonable best
efforts to cause the Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than its
Effectiveness Date, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective, supplemented and amended to the
extent necessary to ensure that is available for the resale of all Registrable
Securities by the Designated Holders and that it conforms in all material
respects to the requirements of the Securities Act during the entire period
beginning on the Effectiveness Date and ending on the date on which all
Registrable Securities have ceased to be Registrable Securities. (the
“Effectiveness Period”). 
 
(b) If for any reason the SEC does not permit all of the Registrable Securities
to be included in a Registration Statement filed pursuant to Section 2.2(a) or
for any other reason all Registrable Securities then outstanding are not then
included in such an effective Registration Statement, then the Company shall
prepare and file as soon as reasonably possible after the date on which the SEC
shall indicate as being the first date or time that such filing may be made, but
in any event by the Filing Date therefore, an additional Registration Statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415. Each such Registration Statement shall
provide for the resale from time to time, and pursuant to any method or
combination of methods legally available by the Designated Holders of any and
all Registrable Securities. The Company shall use its reasonable best efforts to
cause each such Registration Statement to be declared effective under the
Securities Act as soon as possible but, in any event, no later than its
Effectiveness Date, and shall use its reasonable best efforts to keep such
Registration Statement continuously effective under the Securities Act during
the entire Effectiveness Period.
 
(c) The Company may, at any time it is eligible to do so, file a post-effective
amendment on Form S-3 to any Registration Statement on Form S-1 for the resale
of any then existing Registrable Securities or in any such other manner as is
preferred or permitted by the SEC to convert such Registration Statement to a
Form S-3 Registration Statement. Upon the effectiveness of such Form S-3
Registration Statement, all references to a Registration Statement in this
Agreement shall then automatically be deemed to be a reference to the Form S-3
Registration Statement.
 
2.3 Demand Registration. In addition to the registration obligations of the
Company set forth in Section 2.2 herein, the following provisions shall apply:
 
(a) Subject to Section 2.3(i), upon the written request of the Majority Holders,
requesting that the Company effect the registration under the Securities Act of
all or part of such Designated Holders’ Registrable Securities and specifying
the intended method of disposition thereof (the “Demand Notice”), the Company
will promptly give written notice of such requested registration to all
Designated Holders, and thereupon the Company will use its reasonable best
efforts to file with the SEC as soon as reasonably practicable following the
Demand Notice (but in no event later than the date that is 90 days after the
Demand Notice) a Registration Statement. The Company shall use its reasonable
best efforts to cause such Registration Statement to be declared effective by
the SEC within 90 days after the initial filing of the Registration
Statement. The Company shall include in such Registration Statement:
 


4

--------------------------------------------------------------------------------




(i) the Registrable Securities which the Company has been so requested to be
registered by such Designated Holders for disposition in accordance with the
intended method of disposition stated in such request;
 
(ii) all other Registrable Securities the holders of which shall have made a
written request to the Company for registration thereof within 30 days after the
giving of such written notice by the Company (which request shall specify the
intended method of disposition of such Registrable Securities); and
 
(iii) all shares of Common Stock which the Company or Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company may elect to register in connection with the offering of Registrable
Securities pursuant to this Section 2.3;
 
all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than two registrations of Registrable Securities.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to effect a registration pursuant to this
Section 2.3 within 180 days following the effective date of a registration
statement filed by the Company in accordance with Sections 2.2, 2.3 or 2.4 for
the account of another Designated Holder of Registrable Securities if the
Designated Holders were afforded the opportunity to include the Registrable
Securities in such registration.
 
(c) The registrations under this Section 2.3 shall be on an appropriate
Registration Statement that permits the disposition of such Registrable
Securities in accordance with the intended methods of distribution specified by
the Majority Holders in their request for registration. The Company agrees to
include in any such Registration Statement all information which Designated
Holders of Registrable Securities being registered shall reasonably request to
effect the registration.
 
(d) A registration requested pursuant to this Section 2.3 shall not be deemed to
have been effected (i) unless a Registration Statement with respect thereto has
become effective; provided, that a Registration Statement which does not become
effective after the Company has filed a Registration Statement with respect
thereto solely by reason of the refusal to proceed of the Majority Holders
(other than a refusal to proceed based upon the advice of counsel relating to a
matter with respect to the Company) or because of a breach of this Agreement by
any Designated Holder shall be deemed to have been effected by the Company at
the request of the Majority Holders unless the Designated Holders electing to
have Registrable Securities registered pursuant to such Registration Statement
shall have elected to pay all fees and expenses otherwise payable by the Company
in connection with such registration pursuant to Section 2.8, (ii) if, after it
has become effective, such registration is withdrawn by the Company (other than
at the request of the Majority Holders) or interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason prior to the expiration of a 180 day period following
such Registration Statement’s effectiveness, or (iii) if the conditions to
closing specified in any purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than due
solely to some act or omission by the Designated Holders electing to have
Registrable Securities registered pursuant to such Registration Statement.
 
(e) Intentionally Omitted.
 


5

--------------------------------------------------------------------------------




(f) If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, and the managing underwriter shall advise the Company in
writing (with a copy to each Designated Holder of Registrable Securities
requesting registration) that, in its opinion, the number of securities
requested to be included in such registration (including securities of the
Company which are not Registrable Securities) exceeds the number which can be
sold in such offering within a price range reasonably acceptable to the Company
and to the holders of a majority (by number of shares) of the Registrable
Securities requested to be included in such Registration Statement, the Company
will include in such registration, to the extent of the number which the Company
is so advised can be sold in such offering, (i) first, the Registrable
Securities which have been requested to be included in such registration by the
Designated Holders pursuant to this Agreement (pro rata based on the amount of
Registrable Securities sought to be registered by such Persons), (ii) second,
provided that no securities sought to be included by the Designated Holders have
been excluded from such registration, the securities of other Persons entitled
to exercise “piggy-back” registration rights pursuant to contractual commitments
of the Company (pro rata based on the amount of securities sought to be
registered by such Persons) and (iii) third, securities the Company proposes to
register.
 
(g) The Company shall use its reasonable best efforts to keep any Registration
Statement filed pursuant to this Section 2.3 continuously effective (i) for a
period of two years after the Registration Statement first becomes effective,
plus the number of days during which such Registration Statement was not
effective or usable pursuant to Sections 2.6(e) or 2.6(i); or (ii) if such
Registration Statement related to an underwritten offering, for such period as
in the opinion of counsel for the underwriters a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer. In the event the Company shall give any notice pursuant
to Sections 2.6(e) or (i), the additional time period mentioned in
Section 2.3(f)(i) during which the Registration Statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to Sections 2.6(e) or (i) to and
including the date when each seller of a Registrable Security covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Sections 2.6(e) or (i).
 
(h) The Company shall have the right at any time, to suspend the filing of a
Registration Statement under this Section 2.3 or require that the Designated
Holders of Registrable Securities suspend further open market offers and sales
of Registrable Securities pursuant to a Registration Statement filed hereunder
for a period not to exceed an aggregate of 30 days in any six month period or an
aggregate of 60 days in any twelve-month period for valid business reasons (not
including avoidance of their obligations hereunder) (i) to avoid premature
public disclosure of a pending corporate transaction, including pending
acquisitions or divestitures of assets, mergers and combinations and similar
events; (ii) upon the occurrence of any of the events specified in
Section 2.6(e), until the time that the Designated Holders receive copies of a
supplement or amendment to the prospectus included in the applicable
Registration Statement as contemplated in Section 2.6(e); and (iii) upon the
occurrence of any of the events specified in Section 2.6(i), until the time the
Company notifies the Designated Holders in writing that such suspension is no
longer effective.
 
(i) The right of Designated Holders to register Registrable Securities pursuant
to this Section 2.3 is only exercisable if, prior to the expiration of the
Effectiveness Period, the Company becomes ineligible to register the Registrable
Securities on the Registration Statement contemplated by Section 2.2 or such
Registration Statement otherwise becomes unusable (other than due solely to some
act or omission by the Designated Holders electing to have Registrable
Securities registered pursuant to such Registration Statement) or ineffective
and the Company is not able to correct the misstatements, have the applicable
stop order rescinded or otherwise restore the effectiveness of the Registration
Statement as contemplated by this Agreement.
 


6

--------------------------------------------------------------------------------




2.4 Piggyback Registration. 
 
(a) Whenever the Company proposes to register any of its securities under the
Securities Act (other than pursuant to a registration pursuant to Section 2.2 or
Section 2.3 or a registration on Form S-4 or S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities, whether or not for sale for its own account, the Company
will give prompt written notice (but in no event less than 30 days before the
anticipated filing date) to all Designated Holders (other than Designated
Holders all of whose Registrable Securities are then covered by an effective
Registration Statement), and such notice shall describe the proposed
registration and distribution and offer to all such Designated Holders the
opportunity to register the number of Registrable Securities as each such
Designated Holder may request. The Company will include in such registration
statement all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the
Designated Holders’ receipt of the Company’s notice (a “Piggyback
Registration”).
 
(b) The Company shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering involving a
Piggyback Registration to permit the Registrable Securities requested to be
included in a Piggyback Registration to be included on the same terms and
conditions as any similar securities of the Company or any other security holder
included therein and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method of distribution thereof.
 
(c) Any Designated Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Registration Statement pursuant
to this Section 2.4 by giving written notice to the Company of its request to
withdraw; provided, that in the event of such withdrawal (other than pursuant to
Section 2.4(e) hereof, the Company shall not be required to reimburse such
Designated Holder for the fees and expenses referred to in Section 2.8 hereof
incurred by such Designated Holder prior to such withdrawal, unless such
withdrawal was due to a material adverse change to the Company. The Company may
withdraw a Piggyback Registration at any time prior to the time it becomes
effective.
 
(d) If (i) a Piggyback Registration involves an underwritten offering of the
securities being registered, whether or not for sale for the account of the
Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and Designated Holders requesting such
registration by letter of its belief that the distribution of all or a specified
number of such Registrable Securities concurrently with the securities being
distributed by such underwriters would interfere with the successful marketing
of the securities being distributed by such underwriters (such writing to state
the basis of such belief and the approximate number of such Registrable
Securities which may be distributed without such effect), then the Company will
be required to include in such registration only the amount of securities which
it is so advised should be included in such registration. In such event: (x) in
cases initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities which the Company
proposes to register, and (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by Designated Holders and such other Persons); and (y) in cases
not initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities of any Person whose
exercise of a “demand” registration right pursuant to a contractual commitment
of the Company is the basis for the registration, (ii) second, Registrable
Securities and securities which have been requested to be included in such
registration by Persons entitled
 


7

--------------------------------------------------------------------------------




to exercise “piggy-back” registration rights pursuant to contractual commitments
of the Company (pro rata based on the amount of securities sought to be
registered by Designated Holders and such other Persons), and (iii) third, the
securities which the Company proposes to register.
 
(e) If, as a result of the proration provisions of this Section 2.4, any
Designated Holders shall not be entitled to include all Registrable Securities
in a Piggyback Registration that such Designated Holders has requested to be
included, such holder may elect to withdraw his request to include Registrable
Securities in such registration.
 
(f) The right of the Designated Holders to register Registrable Securities
pursuant to this Section 2.4 is only exercisable with respect to Registrable
Securities not then covered by an effective Registration Statement.
 
2.5 Underwriting; Holdback Agreements. 
 
(a) In the event that one or more Designated Holders elect to dispose of
Registrable Securities under a Registration Statement pursuant to an
underwritten offering or a requested registration pursuant to Section 2.3
involves an underwritten offering, the managing underwriter or underwriters
shall be selected by the holders of a majority (by number of shares) of the
Registrable Securities to be sold in the underwritten offering or requested to
be included in such Registration Statement and shall be reasonably acceptable to
the Company. In connection with any such underwritten offering, the Company
shall take all such reasonable actions as are required by the managing
underwriters in order to expedite and facilitate the registration and
disposition of the Registrable Securities, including the Company causing
appropriate officers of the company or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such managing underwriters
with respect to such underwritten offering.
 
(b) All Designated Holders proposing to distribute their Registrable Securities
through an underwritten offering shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such underwritten
offering.
 
(c) To the extent not inconsistent with applicable law, in connection with a
public offering of securities of the Company, upon the request of the Company
or, in the case of an underwritten public offering of the Company’s securities,
the managing underwriters, each Designated Holder who beneficially owns (as
defined in Rule 13d-3 adopted by the SEC under the Exchange Act) at least 5% of
the outstanding capital stock of the Company will not effect any sale or
distribution (other than those included in the registration statement being
filed with respect to such public offering) of, or any short sale of, or any
grant of option to purchase, or any hedging or similar transaction with respect
to, any securities of the Company, or any securities, options or rights
convertible into or exchangeable or exercisable for such securities during the
14 days prior to and the 90-day period beginning on the effective date of such
public offering, unless the Company, or in the case of an underwritten public
offering, the managing underwriters otherwise agree to a shorter period of time.
At the request of the Company or the managing underwriters, each such Designated
Holder shall execute a customary “lock-up” agreement consistent with the
provisions of this Section 2.5; provided, however, that no Designated Holder
shall be required to enter into any such “lock up” agreement unless and until
all of the Company’s executive officers and directors execute substantially
similar “lock up” agreements and the Company uses commercially reasonable
efforts to cause each holder of more than 5% of its outstanding capital stock to
execute substantially similar “lock up” agreements. Neither the Company nor the
underwriter shall terminate, materially amend or waive the enforcement of any
material provision under a “lock up” agreement unless each “lock up” agreement
with a Designated Holder is also amended or waived in a similar manner or
terminated, as the case may be. The Company may impose stop-transfer
instructions to enforce the restrictions imposed by this Section 2.5.
 


8

--------------------------------------------------------------------------------




2.6 Registration Procedures. The Company will use its reasonable best efforts to
effect the registration of Registrable Securities pursuant to this Agreement in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company will as expeditiously as possible:
 
(a) before filing the Registration Statement, the Company will furnish to any
counsel selected by the holders of a majority of the Registrable Securities a
copy of such Registration Statement, and will provided such counsel with all
written correspondence with the SEC regarding the Registration Statement;
 
(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the periods provided
for in Section 2.2 and Section 2.3, or the periods contemplated by the Company
or the Persons requesting any Registration Statement filed pursuant to
Section 2.4;
 
(c) furnish to each Designated Holder selling such Registrable Securities such
number of copies of such Registration Statement, each amendment and supplement
thereto, the prospectus included in the Registration Statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Designated Holder;
 
(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other state securities or blue sky laws as the selling
Designated Holders selling such Registrable Securities reasonably requests and
do any and all other acts and things which may be reasonably necessary or
reasonably advisable to enable such Designated Holder to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Designated Holder and to keep each such registration or qualification (or
exemption therefrom) effective during the period which the Registration
Statement is required to be kept effective (provided, that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (ii)
subject itself to taxation in any such jurisdiction or (iii) consent to general
service of process in any such jurisdiction);
 
(e) notify each Designated Holder selling such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in the Registration Statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, at the request of any such Designated Holder, the Company will as soon as
possible prepare and furnish to such Designated a reasonable number of copies of
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made;
 
(f) cause all such Registrable Securities to be listed or quoted on each
securities exchange or quotation service on which similar securities issued by
the Company are then listed or quoted and, if not so listed, to be approved for
trading on any automated quotation system of a national securities association
on which similar securities of the Company are quoted;
 
(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;
 


9

--------------------------------------------------------------------------------




(h) enter into such customary agreements (including underwriting agreements
containing customary representations and warranties) and take all other
customary and appropriate actions as the holders of a majority of the
Registrable Securities being sold or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;
 
(i) notify each Designated Holder of any stop order issued or threatened by the
SEC;
 
(j) otherwise comply with all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(k) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such Registration Statement for sale in any jurisdiction, the
Company will use its reasonable best efforts to promptly obtain the withdrawal
of such order;
 
(l) with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.2 or Section 2.3, obtain one or more comfort
letters, dated the effective date of the Registration Statement and, if required
by the managing underwriters, dated the date of the closing under the
underwriting agreement, signed by the Company’s independent public accountants
in customary form and covering such matter of the type customarily covered by
comfort letters in similar transactions;
 
(m) with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.2 or Section 2.3, obtain a legal opinion of the
Company’s outside counsel, dated the effective date of such Registration
Statement and, if required by the managing underwriters, dated the date of the
closing under the underwriting agreement, with respect to the Registration
Statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in customary form and covering such matters of the type customarily
covered by legal opinions in similar transactions;
 
(n) subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by each Designated
Holder selling such Registrable Securities, any managing underwriter
participating in any disposition of such Registrable Securities pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
such Designated Holder or any such managing underwriter, during normal business
hours of the Company at the Company’s corporate office in South Bend, Indiana
and without unreasonable disruption of the Company’s business or unreasonable
expense to Company and solely for the purpose of due diligence with respect to
the Registration Statement, legally disclosable, financial and other records and
pertinent corporate documents of the Company and its subsidiaries reasonable
requested by such Persons, and cause the Company’s employees to, and request its
independent accountants to, supply all similar information reasonably requested
by any such Person, as shall be reasonably necessary to enable them to exercise
their due diligence responsibility;
 
(o) cooperate with each seller of Registrable Securities and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
OTC Bulletin Board or the National Association of Securities Dealers; and
 


10

--------------------------------------------------------------------------------




(p) take all other steps reasonably necessary to effect the registration of the.
Registrable Securities contemplated hereby.
 
2.7 Conditions Precedent to Company’s Obligations Pursuant to this Agreement. It
shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Article 2 with respect to the Registrable Securities of
any Designated Holder that such Designated Holder shall timely furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of distribution of such securities as shall reasonably
be required to effect the registration of such Designated Holder’s Registrable
Securities.
 
2.8 Fees and Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement including, without limitation, all registration
and filing fees payable by the Company, fees and expenses of compliance by the
Company with securities or blue sky laws, printing expenses of the Company,
messenger and delivery expenses of the Company, and fees and disbursements of
counsel for the Company and all independent certified public accountants of the
Company, and other Persons retained by the Company will be borne by the Company,
and the Company will pay its internal expenses (including, without limitation,
all salaries and expenses of the Company’s employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance of the Company and the expenses and fees for
listing or approval for trading of the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on any automated quotation system of a national securities association
on which similar securities of the Company are quoted. In connection with any
Registration Statement filed hereunder, the Company will pay the reasonable fees
and expenses of a single counsel retained by the Designated Holders of a
majority (by number of shares) of the Registrable Securities requested to be
included in such Registration Statement. The Company shall have no obligation to
pay any underwriting discounts or commissions attributable to the sale of
Registrable Securities and any of the expenses incurred by any Designated Holder
which are not payable by the Company, such costs to be borne by such Designated
Holder or Holders, including, without limitation, underwriting fees, discounts
and expenses, if any, applicable to any Designated Holder’s Registrable
Securities; fees and disbursements of counsel or other professionals that any
Designated Holder may choose to retain in connection with a Registration
Statement filed pursuant to this Agreement (except as otherwise provided
herein); selling commissions or stock transfer taxes applicable to the
Registrable Securities registered on behalf of any Designated Holder; any other
expenses incurred by or on behalf of such Designated Holder in connection with
the offer and sale of such Designated Holder’s Registrable Securities other than
expenses which the Company is expressly obligated to pay pursuant to this
Agreement.
 
2.9 Indemnification. 
 
(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Designated Holder and its general or limited partners,
officers, directors, members, managers, employees, advisors, representatives,
agents and Affiliates (collectively, the “Representatives”), and each
underwriter, if any, and any Person who controls such underwriter (within the
meaning of Section 15 of the Securities Act), from and against any loss, claim,
damage, liability, reasonable attorney’s fees, cost or expense and costs and
expenses of investigating and defending any such claim (collectively, the
“Losses”), joint or several, and any action in respect thereof to which such
Designated Holder or its Representatives may become subject under the Securities
Act or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereto) arise out of or are based upon (i)
any breach by the Company of any of its representations, warranties or covenants
contained in this Agreement, (ii) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, prospectus or preliminary
or summary prospectus or any amendment or supplement thereto or (iii) any
omission or alleged omission to state therein a material fact
 


11

--------------------------------------------------------------------------------




required to be stated therein or necessary to make the statements therein not
misleading, and the Company shall reimburse each such Designated Holder and its
Representatives for any reasonable legal or any other expenses incurred by them
in connection with investigating or defending or preparing to defend against any
such Loss, action or proceeding; provided, however, that the Company shall not
be liable to any such Designated Holder or other indemnitee in any such case to
the extent that any such Loss (or action or proceeding, whether commenced or
threatened, in respect thereof) arises out of or is based upon (x) an untrue
statement or alleged untrue statement or omission or alleged omission, made in
such Registration Statement, any such prospectus or preliminary or summary
prospectus or any amendment or supplement thereto, in reliance upon, and in
conformity with, written information prepared and furnished to the Company by
any Designated Holder or its Representatives expressly for use therein and, with
respect to any untrue statement or omission or alleged untrue statement or
omission made in any preliminary prospectus relating to the Registration
Statement, to the extent that a prospectus relating to the Registrable
Securities was required to be delivered by such Designated Holder under the
Securities Act in connection with such purchase, there was not sent or given to
such Person, at or prior to the written confirmation of the sale of such
Registrable Securities to such Person, a copy of the final prospectus that
corrects such untrue statement or alleged untrue statement or omission or
alleged omission if the Company had previously furnished copies thereof to such
Designated Holder or (y) use of a Registration Statement or the related
prospectus during a period when a stop order has been issued in respect of such
Registration Statement or any proceedings for that purpose have been initiated
or use of a prospectus when use of such prospectus has been suspended pursuant
to Sections 2.6(e) or (i); provided that in each case, that such Holder received
prior written notice of such stop order, initiation of proceedings or suspension
from the Company. In no event, however, shall the Company be liable for
indirect, incidental or consequential or special damages of any kind. 
 
(b) In connection with the filing of the Registration Statement by the Company
pursuant to this Agreement, the Designated Holders will furnish to the Company
in writing such information as the Company reasonably requests for use in
connection with such Registration Statement and the related prospectus and, to
the fullest extent permitted by law, each such Designated Holder will indemnify
and hold harmless the Company and its Representatives, and each underwriter, if
any, and any Person who controls such underwriter (within the meaning of Section
15 of the Securities Act), from and against any Losses, severally but not
jointly, and any action in respect thereof to which the Company and its
Representatives may become subject under the Securities Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) the purchase
or sale of Registrable Securities during a suspension as set forth in
Section 2.6(e) or Section 2.6(i) in each case after receipt of written notice of
such suspension, (ii) any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, prospectus or preliminary or summary
prospectus or any amendment or supplement thereto, or (iii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but, with respect to clauses (ii)
and (iii) above, only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary or
summary prospectus or any amendment or supplement thereto, in reliance upon and
in conformity with written information prepared and furnished to the Company by
such Designated Holder expressly for use therein or by failure of such
Designated Holder to deliver a copy of the Registration Statement or prospectus
or any amendments or supplements thereto, and such Designated Holder will
reimburse the Company and each Representative for any reasonable legal or any
other expenses incurred by them in connection with investigating or defending or
preparing to defend against any such Loss, action or proceeding; provided,
however, that such Designated Holder shall not be liable in any such case to the
extent that prior to the filing of any such Registration Statement or prospectus
or amendment or supplement thereto, such Designated Holder has furnished in
writing to the Company information expressly for use in such Registration
Statement or prospectus or any amendment or supplement thereto which corrected
or made not misleading information previously furnished to the Company. The
obligation of each Designated Holder to indemnify the
 


12

--------------------------------------------------------------------------------




Company and its Representatives shall be limited to the net proceeds received by
such Designated Holder from the sale of Registrable Securities under such
Registration Statement. In no event, however, shall any Designated Holder be
liable for indirect, incidental or consequential or special damages of any kind.
 
(c) Promptly after receipt by any Person in respect of which indemnity may be
sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of notice
of any claim or the commencement of any action, the Indemnified Party shall, if
a claim in respect thereof is to be made against the Person against whom such
indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability which it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for all Indemnified
Parties. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any claim or pending or threatened
proceeding in respect of which the Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such claim or proceeding other than the
payment of monetary damages by the Indemnifying Party on behalf of the
Indemnified Party. Whether or not the defense of any claim or action is assumed
by the Indemnifying Party, such Indemnifying Party will not be subject to any
liability for any settlement made without its written consent, which consent
will not be unreasonably withheld.
 
(d) If the indemnification provided for in this Section 2.9 is unavailable to
the Indemnified Parties in respect of any Losses referred to herein
notwithstanding that this Section 2.9 by its terms provides for indemnification
in such case, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Designated Holders on the other from the offering of the
Registrable Securities, or if such allocation is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits but also the relative fault of the Company on the one hand and the
Designated Holders on the other in connection with the statements or omissions
which resulted in such Losses, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of each
Designated Holder on the other shall be determined by reference to, among other
things, whether any action taken, including any untrue or alleged untrue
statement of a material fact, or
 
 
13

--------------------------------------------------------------------------------


 
the omission or alleged omission to state a material fact relates to information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
 
The Company and the Designated Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.9(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Losses referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any reasonable legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.9, no Designated Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Designated Holder were offered to the public
exceeds the amount of any Losses which such Designated Holder has otherwise paid
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation. Each
Designated Holder’s obligations to contribute pursuant to this Section 2.9 is
several in the proportion that the proceeds of the offering received by such
Designated Holder bears to the total proceeds of the offering received by all
the Designated Holders. The indemnification provided by this Section 2.9 shall
be a continuing right to indemnification with respect to sales of Registrable
Securities and shall survive the registration and sale of any Registrable
Securities by any Designated Holder and the expiration or termination of this
Agreement. The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.
 
(e) Notwithstanding the foregoing, to the extent the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall control
for parties to that agreement.
 
2.10 Participation in Registrations. 
 
(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and this Agreement.
 
(b) Each Person that is participating in any registration under this Agreement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.6(e) or Section 2.6(i) above, such
Person will forthwith discontinue the disposition of its Registrable Securities
pursuant to the Registration Statement and all use of the Registration Statement
or any prospectus or related document until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such Section 2.6(e)
or Section 2.6(i) and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Designated Holder’s possession of such documents at the time of
receipt of such notice. Furthermore, each Designated Holder agrees that if such
Designated Holder uses a prospectus in connection with the offering and sale of
any of the Registrable Securities, the Designated Holder will use only the
latest version of such prospectus provided by Company.
 


14

--------------------------------------------------------------------------------




2.11 Compliance. With respect to any registration under this Agreement, each
Designated Holder shall comply in all material respects with all applicable
securities and other laws, rules and regulations, including but not limited to
all rules and regulations of the SEC, the National Association of Securities
Dealers and any securities exchange or quotation service on which the Company’s
securities are listed or quoted.
 
 
ARTICLE 3
Transfers of Certain Rights
 
3.1 Transfer. The rights granted to the Purchasers under this Agreement may be
transferred, subject to the provisions of Sections 3.2 and 3.3; provided that
nothing contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of the terms and
conditions of the Securities Purchase Agreement or applicable law.
 
3.2 Transferees. Any transferee to whom rights under this Agreement are
transferred shall, before and as a condition to such transfer, deliver to the
Company a written instrument (i) stating the name and address of the transferor
and the transferee and the number of Registrable Securities with respect to
which the rights are intended to be transferred, and (ii) by which such
transferee agrees to be bound by the obligations imposed upon the Purchasers
under this Agreement to the same extent as if such transferee were a Purchaser
hereunder.
 
3.3 Subsequent Transferees. A transferee to whom rights are transferred pursuant
to this Section 3 may not again transfer such rights to any other Person, other
than as provided in Sections 3.1 or 3.2 above.
 
 
ARTICLE 4
Miscellaneous
 
4.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Securities, (ii) any and all shares of Common Stock into which the Registrable
Securities are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Designated Holders on terms
substantially the same as this Agreement as a condition of any such transaction.
 
4.2 No Inconsistent Agreements. The Company has not and shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Purchasers in this Agreement. The parties acknowledge and agree
that the Company may grant registration rights hereafter, which shall be pari
passu with the registration rights of the Purchasers, and shall not be deemed to
conflict with this covenant.
 
4.3 Amendments and Waivers. The provisions of this Agreement may be amended and
the Company may take action herein prohibited, or omit to perform any act herein
required to be performed by it, if, but only if, the Company has obtained the
written consent of Designated Holders of at least a majority of the Registrable
Securities then in existence.
 


15

--------------------------------------------------------------------------------




4.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
4.5 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
4.6 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:
 

 
If to the Company:
     
MISCOR Group, Ltd.
   
1125 South Walnut Street
   
South Bend, Indiana 46619
   
Attention:
John A. Martel
     
James M. Lewis, Esq.
   
Telephone: (574) 234-8131
   
Facsimile: (574) 232-7648
         
With copy to:
     
Barnes & Thornburg LLP
     
600 1st Source Center
     
100 North Michigan Avenue
     
South Bend, Indiana 46601
     
Attention: Richard L. Mintz, Esq.
     
Telephone: (574) 237-1166
     
Facsimile: (574) 237-1125
           
If to the Buyer:
     
Tontine Capital Partners, L.P.
     
55 Railroad Avenue, 1st Floor
     
Greenwich, Connecticut 06830
     
Attention: Mr. Jeffrey L. Gendell
     
Telephone: (203) 769-2000
     
Facsimile: (203) 769-2010
 



16

--------------------------------------------------------------------------------






 

 
With copy to:
 
     
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
             
Until June 30, 2007 to:
     
333 W. Wacker Drive, Suite 2700
     
Chicago, Illinois 60606
             
After June 30, 2007:
     
200 West Madison Street, Suite 3900
     
Chicago, Illinois 60606
             
Attention: John E. Freechack, Esq.
   
Telephone:
(312) 984-3100
   
Facsimile:
(312) 984-3150



Each party shall provide notice to the other party of any change in address.
 
4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to the
conflicts of laws rules or provisions.
 
4.8 Forum; Service of Process. Any legal suit, action or proceeding brought by
the Company, Purchasers, any other Designated Holders, any Person entitled to
indemnification or contribution hereunder, or any of their respective Affiliates
arising out of or based upon this Agreement shall be instituted exclusively in
any federal or state court in the State of Indiana, and each such Person
irrevocably waives any objection which it may now or hereafter have to the
laying of venue or any such proceeding, and irrevocably submits to the
jurisdiction of such courts in any such suit, action or proceeding.
 
4.9 Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.
 
4.10 No Prejudice. The terms of this Agreement shall not be construed in favor
of or against any party on account of its participation in the preparation
hereof.
 
4.11 Words in Singular and Plural Form. Words used in the singular form in this
Agreement shall be deemed to import the plural, and vice versa, as the sense may
require.
 
4.12 Remedy for Breach. The Company hereby acknowledges that in the event of any
breach or threatened breach by the Company of any of the provisions of this
Agreement, the Designated Holders would have no adequate remedy at law and could
suffer substantial and irreparable damage. Accordingly, the Company hereby
agrees that, in such event, the Designated Holders shall be entitled, and
notwithstanding any election by any Designated Holder to claim damages, to
obtain a temporary and/or permanent injunction to restrain any such breach or
threatened breach or to obtain specific performance of any such provisions, all
without prejudice to any and all other remedies which any Designated Holders may
have at law or in equity.
 
4.13 Successors and Assigns, Third Party Beneficiaries. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto, each assignee of the Designated Holders pursuant to Article 3
and their respective successors and assigns and executors,
 


17

--------------------------------------------------------------------------------


 
administrators and heirs. Designated Holders are intended third party
beneficiaries of this Agreement and this Agreement may be enforced by such
Designated Holders.


4.14 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them. 
 
4.15 Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.
 
4.16 Termination of Rights. All rights under this Agreement will terminate as to
a Designated Holder when that Designated Holders no longer holds any Registrable
Securities.
 


 
[Signature Page Follows]
 


 


 




 

18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.
 

 
COMPANY:
 
 
MISCOR GROUP, LTD.
       
By:
   
Title:
   
 
 
PURCHASER:
 
 
TONTINE CAPITAL PARTNERS, L.P.
 
 
By:
Tontine Capital Management, LLC, its general partner
       
 By:
     
Jeffrey L. Gendell, as managing member
 
 
 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
       
By:
Tontine Capital Overseas GP, LLC, its general partner
       
By:
     
Jeffrey L. Gendell, as managing member



 